Citation Nr: 1502672	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-27 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to dependents' educational assistance (DEA) benefits under Chapter 35, Title 38, United States Code, beyond February 13, 2012.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to December 1974.  The Appellant is his spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 administrative decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  The Philadelphia, Pennsylvania RO has jurisdiction of the file.  


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in October 1998

2.  A January 10, 2002 rating decision granted the Veteran a permanent and total disability rating due to a service-connected disability and established basic eligibility for DEA benefits under 38 U.S.C.A., Chapter 35, for his dependents, effective June 23, 2000.

3.  The Veteran was notified of his status and the eligibility of his dependents for DEA on February 13, 2002. 

4.  The Appellant filed an initial application for DEA benefits in January 25, 2007 and the RO awarded educational benefits by notification on March 26, 2007.

5.  By law, the latest possible delimiting date for the period of eligibility for DEA benefits under Chapter 35, Title 38, United States Code, was February 13, 2012.

6.  The Appellant is not shown to have been ordered to active duty service during her period of eligibility for Chapter 35 benefits or to have prevented from using her DEA benefits under Chapter 35 by initiating or completing a program of education within the eligibility period by personal physical or mental disability.



CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35, Title 38, United States Code, beyond February 13, 2012 have not been met.  38 U.S.C.A. §§ 3501, 3512, 3512, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.3046; 21.3047 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In connection with the issue on appeal, the Appellant has been notified of the reasons for the denial of her claim, and has been afforded the opportunity to present evidence and argument with respect to the issue.  The Board finds that these actions are sufficient to satisfy the duties to notify and assist owed the appellant. In any event, as will be discussed below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Facts and Analysis

The Appellant is seeking an extension of the delimiting date for Chapter 35 DEA benefits in order to finish her education.  She essentially argues that, due to the family obligations, she needs a longer period of time to pursue her educational goals.  As a result, she seeks an extension of DEA benefits beyond April 2012.  

The Veteran and the Appellant were married in October 1998.

On January 10, 2002, the RO issued a rating decision granted the Veteran a permanent and total disability rating due to a service-connected disability and established basic eligibility for DEA benefits under 38 U.S.C.A., Chapter 35, for his dependents, effective June 23, 2000.

The Veteran was notified of his status and the eligibility of his dependents for DEA on February 13, 2002.  This included VA pamphlet 22-73-3, which explained educational benefits and VA Form 22-5490, which is the application for benefits.  

The Appellant filed an initial application for DEA benefits (VA Form 22-5490) on January 25, 2007 and the RO awarded educational benefits by notification on March 26, 2007.  The letter explained that she could choose as a beginning date the effective date VA found the Veteran became totally and permanently disabled, the date of notification, or some date in between.  The notice stated the ending date for educational benefits is 10 years from the date chosen by the claimant and generally any remaining educational benefits cannot be used after that date.

Although there is no written election by the Appellant in the file before the Board, it appears that her beginning date was the date VA notified the Veteran of the determination he was totally and permanently disabled, i.e., February 13, 2002.  This is the latest possible beginning date, since the effective date the Veteran became permanently and totally disabled was in 2000.  Thus, the RO used February 13, 2012, the latest possible delimiting date for the period of eligibility for DEA benefits.

In December 2010, VA sent a letter to the Appellant that she had used 16 months and 4 days of DEA benefits and her delimiting date is February 13, 2012.

In September 2011, VA sent the Appellant a letter advising that she had 9 months of benefits but the law did not permit payment of benefits after February 13, 2012.

The Appellant disagrees with ending her benefits on April 2012 as she had been told that she had no time restriction to use her benefits.  She states her husband has the same recollection.  She further stated she only wants benefits to April 2014 when she will complete her program for a registered nurse degree and allow her to provide better support for her family.  Without the benefits, the Appellant argues that the family will suffer financial hardship.  She would have completed the program earlier, but family obligations delayed her completion.  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a Veteran who has a total disability permanent in nature resulting from a service-connected disability, during a period of qualifying service.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i).

Under VA law regarding the payment of educational assistance benefits under Chapter 35, Title 38, of the United States Code, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the veteran's total and permanent rating or the date of notification, or any date between the dates as specified by the eligible spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a)(2)(iii).

Educational assistance shall not exceed 10 years after one of the following last occurs: (i) the date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (ii) the date on which the Secretary determines the spouse from whom eligibility is derived died of a service-connected disability; or (iii) the date on which the Secretary notified the service member from whom eligibility is derived that the member has a total disability permanent in nature incurred or aggravated in the line of duty in active military service.  38 U.S.C.A. § 3512(b)(1)(B)(i)-(iii).

The Appellant asserts she and the Veteran were told that her eligibility for educational benefits was unlimited.  The Board notes that the January 2002 rating decision provided specific notice to the Veteran that he was eligible for Chapter 35 DEA benefits as early as of the date he filed his claim for total disability (June 2000).  He was also provided VA forms and pamphlets regarding education benefits in conjunction with the February 13, 2002 notice letter.  The Board finds there is no basis from the documents in the claims file to conclude the Appellant that she had no time limits to complete her education with DEA benefits.

Furthermore, in Ozer v. Principi, 14 Vet. App. 257 (2001), the Court found that the VA regulation limiting the period of a spouse's eligibility for educational assistance to 10 years (i.e., 38 C.F.R. § 21.3046(c)(1) ) was invalid because the 10-year limitation period was not contained or authorized by a previous version of 38 U.S.C.A. § 3512(b)(1); thus, the Court declared that the regulatory fixed 10-year term for Chapter 35 education benefits was unlawful.  This decision had the effect of ending delimiting dates, provided that there was still Chapter 35 entitlement remaining or if Chapter 35 eligibility was just established on that basis.  

However, pursuant to Pub. Law 107-103, Congress subsequently invalidated Ozer and reinstated a 10-year delimiting period in which spouses may, upon first becoming eligible, use Chapter 35 spouse benefits.  The amendments contained in this law are only applicable to any determination of the eligibility of a spouse made on or after December 27, 2001, although the new law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to the unrestricted delimiting period provided under Ozer.  See Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001). 

VA later promulgated regulations to implement the statutory "saving" provision.  As the current regulations provide, if VA made a determination of eligibility for a spouse before December 27, 2001, the eligibility period has no ending date unless the spouse changes his or her program of education.  On or after December 27, 2001, if VA made a determination of eligibility for a spouse, the eligibility period cannot exceed 10 years, unless the period is extended pursuant to 38 C.F.R. § 21.3046(c)(3) or 38 C.F.R. § 21.3047.  38 C.F.R. § 21.3046(c)(i)-(ii).

Thus, to the extent that the Appellant is arguing that she should have a never-ending delimiting date because her period of eligibility began prior to December 27, 2001, and she has not changed her program of education, her argument must fail.  In the instant case, the Appellant's period of eligibility began on June 2000, but with notification of the Veteran's total and permanent disability rating and the eligibility of dependents for DEA benefits occurred in February 2002.  Thus, VA had not made a determination concerning her eligibility for such benefits as the Veteran's spouse, that is, VA never issued the Appellant a Certificate of Eligibility before December 27. 2001.  As such, the Appellant is not of the class of eligible spouses to whom the special "saving" provision applies allowing her unlimited time for educational benefits.  Her initial application was received on January 25, 2007 with a delimiting date of February 13, 2002.  In accordance with applicable VA law regarding the ending date of the eligibility period described above, the RO properly denied her claim for DEA benefits on that basis.  38 C.F.R. § 21.3046(c)(1)(i).

The law provides that the period of eligibility can be extended only under certain circumstances.  First, the period can be extended pursuant to 38 C.F.R. § 21.3046(c)(3), which provides for extensions when the spouse during the eligibility period is ordered to certain types of active duty (e.g., full time National Guard duty).  This provision is not applicable in the Appellant's case, as there has been no evidence that she has served in the military, nor has she claimed to have any active duty service.

The 10-year delimiting period may also be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i). 

The Appellant has not furnished information or medical evidence regarding a disability that prevented her from pursuing her education during her period of eligibility.  Further, without such medical evidence of physical or mental disability, it cannot be shown that a claim for an extension of the delimiting date was timely received, given that there was not otherwise a claim for extension filed within one year from the date on which the Appellant's period of eligibility ended in February 2012.  Consequently, she has not met the criteria under 38 C.F.R. § 21.3047(a) for extending the delimiting date on the basis that she was precluded from initiating a program of education due to a qualifying physical or mental disability.

The Board recognizes the Appellant's argument that she was delayed from completing the RN program due to family obligations.  While the Board sympathizes with the Appellant's claim and does not doubt the sincerity of her contentions, the record establishes that the Appellant herself was not prevented from initiating or completing her educational program because of her own physical or mental disabilities.  38 C.F.R. § 21.3047(a) refers to a physical or mental disability of the eligible spouse.  VA law does not provide for an extension of the delimiting date in cases where the eligible spouse is precluded from initiating an education program due to family obligations.  Even if those family obligations include care of the Veteran or, as she asserts, a severely disabled step-son (the son of the Veteran), there is no evidence that these demands, as manifested physically and emotionally, constituted a "mental or physical disability" as contemplated by 38 C.F.R. § 21.3047(a) (ii) and (iii) .

The Board also notes that the Appellant argues for a 20 year delimiting period, which is occurs if the determination of a total and permanent disability is made later than three years after discharge from service.  38 U.S.C.A. § 3512(b)(1)(D).  In this case, the Veteran was discharged from service in 1978 but the RO's award of a total disability permanent in nature was made approximately 23 years later in 2001.  Therefore, the appellant does not meet the legal requirements for the 20-year period of eligibility.

Finally, the Board notes the Appellants argument that she needs educational benefits for current financial reasons and her desire to better support her family in the future.  This argument essentially constitutes a theory of entitlement to equitable relief.  The Board, however, is without authority to grant educational benefits on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-441 (1998).  The Board is sympathetic toward the Appellant, but the law is dispositive in this matter, and the Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws.  See 38 U.S.C.A. § 7104(c); See, generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply "the law as it exists.")  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

As noted above, the legal criteria governing eligibility requirements for DEA benefits under Chapter 35 are specific; as it is determined that the Appellant has not met the criteria for an extension of her delimiting date for such benefits, her eligibility period for Chapter 35 benefits expired on April 13, 2012.  As the controlling regulation is dispositive, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to dependents' educational assistance (DEA) benefits under Chapter 35, Title 38, United States Code, beyond February 13, 2012 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


